Citation Nr: 1427349	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran had active duty service from June 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Travel Board hearing in May 2013 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In March and May 2013, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.

2.  The Veteran's current tinnitus is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilteral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in August 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided a VA examination in January 2010 in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that this examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's bilateral hearing loss disability and tinnitus, and any relationship between these conditions and his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss and/or tinnitus (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserts that he currently experiences bilateral hearing loss and tinnitus that are related to his service.  In various written statements and during his May 2013 Board hearing, the Veteran has reported that he had extensive noise exposure while serving as a security policeman on the flight lines.  He related that his daily duties involved walking around alert areas around aircrafts, such as B52 and KC135, while the engines and alarms were running; he did not use hearing protection.  During the May 2013 hearing, the Veteran also testified that he noticed diminished hearing and ringing in his ears during service.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss disability and tinnitus.

There are currently diagnosed bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385, and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, an April 2009 private audiometric examination report revealed that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
40
30
LEFT
20
10
15
45
20

A January 2010 VA examination report reflects that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15 
45
30
LEFT
20
20
15
50
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear, using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.

However, the evidence of record does not establish continuity of symptomatology since service with respect to the current hearing loss disability and tinnitus.  The Veteran asserted during the May 2013 Board hearing that he noticed diminished hearing and ringing his ears while he was in service.  The Veteran's mother indicated in a May 2013 letter that when the Veteran returned home on visits from duty, she noticed that his hearing was not what it used to be before he went into the service and that the Veteran stated he had ringing noise in his ears as well.  However, on his July 2009 claim, the Veteran reported that his hearing loss and tinnitus disabilities began in 1976, which was two years post service.  Further, during a January 2010 VA examination, the Veteran reported that the onset of his tinnitus was 15 to 20 years previously.  Therefore, the Veteran's current statements and his mother's statements made in connection with his pending claims for VA benefits that his current hearing loss and tinnitus has been continuous since service are inconsistent with the Veteran's other statements and therefore are not credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing); also see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board assigns them no probative value.

The Veteran argues that he suffered noise exposure in service.  His lay testimony regarding his military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from serving on the flight as the claimed military noise exposure is consistent with the circumstances of his service given his military occupational specialty (MOS) of security policeman, as shown by his Form DD-214.

Nevertheless, there is no indication that such exposure resulted in any injury.  In this regard, the January 2010 VA examiner found that audiometric findings dated in September 1974 upon separation from service, indicated normal hearing thresholds between 500 to 4000 Hertz, bilaterally.  The Veteran's September 1974 separation examination report reflects that on audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
15
LEFT
20
15
0
5
10

Furthermore, regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the January 2010 VHA specialist opined that "[i]t is not as least as likely as not that the veteran has hearing loss related to military noise exposure."  In support of this opinion, the examiner explained that the Veteran's hearing thresholds were within normal limits at military discharge and there is no scientific basis for delayed onset of noise-induced hearing loss according to the Institute of Medicine Landmark Study on Noise Exposure.  In regard to the tinnitus, the examiner opined that "[b]ased on the pattern of tinnitus as reported by [the] [V]eteran, it is less than likely as not that tinnitus is related to noise exposure."  The examiner quoted a noise manual that "only seldom does noise cause a permanent tinnitus without also causing hearing loss," and "[a] diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event (Tinnitus Handbook, Tyler 2000)."

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The January 2010 VA examination report indicated that the claims file was reviewed.  The examiner noted the Veteran's history of military noise exposure from serving as a security policeman in the Air Force.  The Veteran reported working as a city superintendent and was a motorcyclist in regard to any occupational noise and recreational noise exposure.  He had a history of right ear surgery.  The Veteran reported onset of 15 to 20 years for tinnitus but provided no specific circumstances relating to the onset.

In contrast, in a January 2013 letter, Dr. Jeffrey S. Weingarten provided an opinion that the Veteran's tinnitus and a portion of the Veteran's high frequency hearing loss are due to acoustic trauma from his military experience.  In reaching this conclusion, Dr. Winegarten stated that "[s]ince [the Veteran's] Air Force exposure to loud noise being on or near the flight line and runway of jet aircraft, [he] [has] had substantial and at times life-interfering ringing (tinnitus).  It is high pitched and continuous.  There has been associated hearing loss as well.  Subsequent to [the Veteran's] military experience, [he] [has] had no significant noise trauma by [his] history.  [He] did have a right ear surgery about eight years ago.  This ear surgery does not appear to be affecting [his] hearing based on an audiogram and did not affect [his] bilateral tinnitus based on [his] history."

However, there is no evidence that Dr. Weingarten ever reviewed the Veteran's entire medical history, as embodied in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Dr. Weingarten' opinion did not make reference to any specific medical record and apparently relied on the subjective history provided by the Veteran.  However, as discussed above, the Board found the Veteran's statements regarding continuity of symptomatology to be inconsistent.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise or based on an examination of limited scope.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board does not afford significant probative weight to Dr. Weingarten's January 2013 opinion.

At the May 2013 Board hearing, the Veteran's representative argued that the audiometric findings on the Veteran's February 1974 separation examination showed a definite threshold shift, compared to the results from his November 1970 entrance examination.  To the extent that the Veteran or his representative contends that the Veteran's bilateral hearing loss and tinnitus are related to his service, their statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current hearing loss or tinnitus was caused by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran or his representative is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Moreover, substantial probative weight is given to the opinion of the January 2010 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current bilateral hearing loss disability and tinnitus were not caused by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's sensorineural hearing loss or tinnitus manifested to a compensable degree within one year following his military separation.  As such, neither hearing loss nor tinnitus may be presumed to have been incurred in service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


